NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LESLIE HOFFMAN,                                 No.    20-55534

                Plaintiff-Appellant,            D.C. No.
                                                2:10-cv-06913-CJC-AJW
 v.

SCREEN ACTORS GUILD-PRODUCERS MEMORANDUM*
PENSION PLAN, an ERISA Plan; SCREEN
ACTORS GUILD-PRODUCERS HEALTH
PLAN, an ERISA Plan,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                       Argued and Submitted March 3, 2021
                              Pasadena, California

Before: KLEINFELD, TALLMAN, and OWENS, Circuit Judges.

      Former stuntwoman Leslie Hoffman’s action for benefits under her union’s

ERISA disability plans returns to us for a third time. This time, she appeals the

district court’s May 2020 Order Granting in Limited Part Plaintiff’s Motion to

Reopen (the “Order”) her first lawsuit, Hoffman I (challenging the denial of her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
request to convert her Disability Pension to an Occupational Disability Pension

with corresponding future health coverage). For reasons not entirely clear to us,

she split her case in two when, after a prior remand, the Plans again denied

benefits. See Hoffman v. Screen Actors Guild Producers Pension Plan, 757 F.

App’x 602, 603, 606 (9th Cir. 2019) (Hoffman II) (challenging only the retroactive

termination of her Disability Pension benefits). We think it clear the district court

had jurisdiction under 29 U.S.C. § 1132(a). On these curious facts, we hold the

collateral order doctrine allows us to review the Order. See Dig. Equip. Corp. v.

Desktop Direct, Inc., 511 U.S. 863, 867 (1994); see also Burlington N. & Santa Fe

Ry. Co. v. Vaughn, 509 F.3d 1085, 1089–90 (9th Cir. 2007). Because at oral

argument it became clear the Plans have no intention to re-examine her claim for

health coverage as the district court was led to believe when it understandably

declined to adjudicate her entitlement prematurely, we reverse, vacate, and

remand.

      The litigation over Hoffman’s entitlement to benefits has a tortured history

and is now on its fourth district judge and its third panel of circuit judges.1

Hoffman, a retired stunt actress, has sought benefits from the Screen Actors Guild-

Producers Pension & Health Plans (individually, the “Pension Plan” and the


1
 Given its unusual posture, we recite only the facts and procedural history
germane to our decision here.


                                           2
“Health Plan,” and collectively, the “Plans”) since 2004. In 2010, the Plans denied

Hoffman’s 2008 request to modify her existing $952 monthly Disability Pension2

into an Occupational Disability Pension3—which would give her lifetime health

coverage benefits—after determining her disability from severe major depression

was not linked to her stunt work. Following an unsuccessful administrative appeal,

Hoffman filed Hoffman I in 2010, challenging the Plans’ conclusion that her “Total

Disability” was not caused by her work—i.e., missing an occupational nexus.

      The district court granted summary judgment for the Plans in 2012, but we

reversed after concluding the Plans denied Hoffman a full and fair review of her

claim of entitlement to coverage under the Occupational Disability Plan. See

Hoffman v. Screen Actors Guild-Producers Pension Plan, 571 F. App’x 588, 590–

91 (9th Cir. 2014) (Hoffman I) (concluding “that the record does not foreclose the

possibility that a second medical professional would conclude that the combination

of Hoffman’s mental and physical impairments related to her occupation caused

her total disability”). The district court then issued its remand order on July 18,



2
 The “Disability Pension” requires proof of “Total Disability,” which is both an
official determination of entitlement to Disability Benefits by the Social Security
Administration, and a determination by the Plans’ own medical consultant that the
claimant meets the Plans’ more restrictive definition of “Total Disability.”
3
 The “Occupational Disability Pension” requires a determination of “Total
Disability” and that the “disability occurred in the course of employment covered
by the Plan”—i.e., nexus.

                                          3
2014; however, it expanded the scope of review to “encompass all information that

bears on the disability claim.” The Plans on remand confirmed their earlier

determination reiterating the missing occupational nexus, while also informing

Hoffman they were retroactively reviewing her entitlement to the $952 monthly

Disability Pension she had been receiving for years. Although the Plans had

denied the claim for lack of occupational nexus, the district court subsequently

denied Hoffman’s first motion to reopen Hoffman I on January 20, 2015, reasoning

that “the case is not presently closed, and the Plan has apparently not completed

administrative review of whether [Hoffman] is disabled.” We denied Hoffman’s

mandamus petition to compel the district court to review the disability issue on

February 25, 2015.

      On June 19, 2015, the Pension Plan then retroactively terminated Hoffman’s

Disability Pension, determining she had not actually met the Plans’ definition of

“Totally Disabled” since at least December 31, 2004. It sought restitution for all

disability payments previously paid plus interest. Hoffman unsuccessfully

administratively appealed that decision, too, and then filed her second lawsuit,

Hoffman II, which challenged that retroactive decision. The district court again

granted summary judgment for the Pension Plan, but we again reversed. See

Hoffman II, 757 F. App’x at 603, 605–06 (concluding the district court failed to

consider procedural defects and “erred in summarily denying Hoffman’s claims


                                         4
that the Plans failed to provide full and fair review under ERISA section 503”).

On remand, the district court found the Pension Plan abused its discretion in

terminating Hoffman’s disability benefits and further remanded the matter to the

Pension Plan on October 24, 2019. Several months later, however, the district

court entered the parties’ stipulated judgment in Hoffman’s favor on February 5,

2020,4 and later awarded Hoffman attorney fees for Hoffman II.

      On April 7, 2020, Hoffman filed her second motion to reopen Hoffman I so

she could pursue her claim for lifetime medical benefits, which for some reason

was not resolved in the earlier litigation. The district court entered the Order now

before us on May 1, 2020, limited solely to allowing Hoffman’s attorney fees

motion to proceed for the work in Hoffman I, but rejecting Hoffman’s request to

reopen the case to adjudicate her entitlement for future health benefits under the

Occupational Disability Pension.

      We were informed at oral argument that on remand the Pension Plan has

done nothing because it has paid out all Disability Pension monetary benefits to



4
  Apparently as the result of partial settlement, the parties stipulated to the Plans
paying Hoffman an additional $54,516.67 in arrears, pending readjudication of
whether she was “Totally Disabled” under the Plans. But the stipulated judgment
also states that the “matter is remanded back to [the Plans] for a further review of
their termination of [Hoffman’s] benefits.” We believe that under ERISA
regulations the Pension Plan’s failure to readjudicate whatever remained of
Hoffman’s claim within 45 days was a constructive denial, which permits the
district court’s review now. See 29 C.F.R. § 2560.503-1(i)(1)(i), (i)(3)(i), (l)(2)(i).

                                           5
which it believes Hoffman would be entitled and that the Plans no longer seek

restitution of the benefits paid. The briefs tell us that the Health Plan has done

nothing further to adjudicate Hoffman’s claim for continuing health insurance

because it considers the case closed.

      1.     We now hold that in light of this odd procedural history we have

jurisdiction to review the Order. The collateral order doctrine is a practical

construction of 28 U.S.C. § 1291’s final decision rule. Dig. Equip. Corp., 511 U.S.

at 867 (citing Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949)).

Appellate jurisdiction is proper for a “narrow class of decisions that do not

terminate the litigation, but must, in the interest of achieving a healthy legal

system, nonetheless be treated as final.” Id. (internal quotation marks and citation

omitted). First, the Order “amounts to a refusal to adjudicate the merits [which]

plainly presents an important issue separate from the merits.” Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 12 (1983). Second, “[f]or the

same reason, [the Order] would be entirely unreviewable if not appealed now.” Id.

If the court does not review the claim, it will never be resolved by the Plans.

Third, the Order conclusively determines the disputed question because, while on

its face the Order seems to lack finality, its “practical effect” is to terminate

proceedings in the district court. Id. at 12–13. Since the Plans have no intention of

acting further on this matter, Hoffman is left without recourse to pursue her claim


                                            6
anywhere. Therefore, the requisite elements under this practical interpretation of

the final judgment rule are satisfied. This is an extraordinary case where the Order

leaves Hoffman “effectively out of court” and is therefore final. Id. at 10. Our

jurisdiction is thus proper.

      2.     The district court erred by not granting the Order in full. Mindful of

the fact that the district court has broad latitude to control its docket, “we will

reverse a district court’s litigation management decision[] . . . if it abused its

discretion . . . .” S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002);

see generally In re Staffer, 306 F.3d 967, 971 (9th Cir. 2002) (stating denial of

motion to reopen a bankruptcy case is reviewed for abuse of discretion); Defs. of

Wildlife v. Bernal, 204 F.3d 920, 928–29 (9th Cir. 2000) (stating denial of motion

to reopen a judgment is reviewed for abuse of discretion). The unusual posture of

this case has understandably led the district court to believe that coverage issues

remain outstanding and are subject to administrative review and exhaustion. But

the Plans insist they decided everything and “issued their final decision by March

of 2016, [triggering] Hoffman [to file Hoffman II] in response.” And while the

parties seem to agree that the Plans decided the occupational nexus question, their

understanding diverges as to whether the Plans have effectively decided the “Total

Disability” component. Moreover, the district court based its Order on the

erroneous assumption that the Plans are “actively” considering—and will decide—


                                            7
Hoffman’s claim.

      Notwithstanding this confusion, we think the Plans constructively denied her

claim in whole following the district court’s 2014 administrative remand in

Hoffman I, and in any event 45 days after the stipulated judgment in Hoffman II.

The Plans did not comply with the regulatory time limits for deciding disability

benefits claims. 29 C.F.R. § 2560.503-1(i)(3)(i). Therefore, the regulations deem

as constructively denied Hoffman’s claim in whole, which now entitles her to the

district court’s review. Id. at § 2560.503-1(l)(2)(i).

      The district court’s fundamental assumption that the Plans will someday

decide whether Hoffman is totally disabled based on her work as a stunt actress,

and therefore entitled to future health benefits, is inconsistent with the expedited

timeline within which the Plans must act under the ERISA regulations. It was

therefore an abuse of discretion to deny her motion to reopen based on that

assumption. The Plans have done nothing to adjudicate Hoffman’s outstanding

claim for medical coverage under the Health Plan and will do no more because

they believe there is nothing left to be decided. By not finding the Plans had

constructively denied Hoffman’s claim as to the Occupational Disability Pension

continuing health care obligations Hoffman seeks, the district court erred. Id.; see

also S. Cal. Edison Co., 307 F.3d at 807.

      Accordingly, we direct the district court to reopen Hoffman I, or to reopen


                                            8
Hoffman II and consolidate the cases below if necessary, and then decide de novo

whether Hoffman is entitled to continuing health benefits. Jebian v. Hewlett-

Packard Co. Emp. Benefits Org. Income Prot. Plan, 349 F.3d 1098, 1103, 1106

(9th Cir. 2003) (holding that deemed denied claims are subject to de novo review).

      REVERSED, VACATED, and REMANDED with instructions.

      Costs to Appellant.




                                        9